Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A vehicle driving apparatus, 
comprising: 
a motor that drives a vehicle; 
a driving unit housing that integrally houses the motor; 
a speed reducer coupled to the motor; a differential gear coupled to the speed reducer, the differential gear transmitting a driving force of the motor to driving wheels of the vehicle; 
an axle housing to which a differential-side housing of the driving unit housing is coupled, the axle housing integrally housing a drive shaft of the driving wheels; 
a first support section that elastically couples a first rotary support shaft coupled to a vehicle body of the vehicle and the axle housing and performs a swing motion with the first rotary support shaft as a rotation center to support the axle housing on the vehicle body; 
and a second support section that couples a second rotary support shaft supported on the vehicle body of the vehicle via a rail structure and a motor-side 
wherein the rail structure is configured such that the second rotary support shaft is movable in a vehicle front-rear direction.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The prior art lacks at least the last portion of the claim wherein a rail structure as recited is configured such that the second rotary support shaft is movable in a vehicle front-rear direction. None of the prior art even shows an equivalent second rotary support shaft as recited so it’s obviously not possible for the other aspects of the invention to be present therein. Thus, it’s clearly not obvious to one of ordinary skill in this art to modify any of the existing prior art references to come up with applicant’s invention and thus the examiner is required to allow the claims to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 27 February 2020 have been considered by the examiner. 
	The Written Opinion of the ISA, filed 27 February 2020 has been considered by the examiner. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, March 18, 2021